DETAILED ACTION

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 17 February 2022, with respect to claims 21-23, 25-27, 29-32, 34-36 and 38-40 have been fully considered and are persuasive.  The Non-Final Rejection of 21 December 2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Schoen on 23 February 2022.

The application has been amended as follows:
Claim 24 is canceled.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the closest prior art Lui (cited in the Non-Final Rejection of 28 June 2021) teaches conventional paper spray ionization of a polar compounds (i.e. blood urine).  
Gough et al. (also cited in the Non-Final Rejection of 28 June 2021) teaches electrospray mass spectrometry for analysis of corrosion inhibitors in crude oil samples.  
Li (“paper spray ionization of polar analytes using non-polar solvents”) (copy of publication submitted herewith) teaches paper spray ionization of pump oil dissolved  in hexane.
Cooks (WO 2012094227) (copy of publication submitted with IDS of 17 April 2020) teaches paper spray ionization of an oil sample in a heated chamber.
However, prior art fails to disclose or reasonably suggest (underlined features are the allowable limitations in combination with the claim as a whole):
“A method for analyzing an oil sample that comprises characteristics of oilfield conditions , the method comprising: obtaining an oil sample that comprises characteristics of oilfield conditions, wherein the oil sample comprises a quaternary ammonium salt that is a nitrogenous corrosion inhibitor; introducing the oil sample to a porous paper substrate; applying solvent and voltage to the oil sample on the substrate to generate ions of the quaternary ammonium salt directly and only from the oil sample, wherein the applying step is conducted without an external heat source; and analyzing the ions using a mass spectrometer to identify the quaternary ammonium salt in the oil sample” as required by claim 21 and
“A method for quantifying a quaternary ammonium salt that is a nitrogenous corrosion inhibitor in an oil sample that comprises characteristics of oilfield conditions, the method comprising: obtaining an oil sample that comprises characteristics of oilfield conditions, wherein the oil sample comprises a quaternary ammonium salt that is a nitrogenous corrosion inhibitor; introducing the oil sample to a porous paper substrate; applying solvent and voltage to the oil sample on the porous substrate to generate ions of the quaternary ammonium salt directly and only from the oil sample, wherein the applying step is conducted without an external heat source; analyzing the ions using a mass spectrometer; and quantifying the quaternary ammonium salt in the oil sample based on results of the mass spectrometry analysis” as required by claim 31.
Claims 22-23, 25-27, 29-30, 32, 34-36 and 38-40 are allowed by virtue of their respective dependencies on independent claims 21 and 31.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881